Citation Nr: 1028185	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 2002 to July 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The case was remanded by the Board in January 2009 to obtain VA 
treatment records and to afford the Veteran a VA examination to 
determine the current level of severity of his service-connected 
left ankle disability.  

The Veteran was scheduled for an examination in June 2009, but 
failed to report for the examination.  A report of contact with 
the Veteran dated in September 2009 indicates that he went to the 
wrong VA Medical Center (VAMC) in June 2009, which is why he did 
not appear for the examination.  He requested that the 
examination be rescheduled.  The Board observes that the letter 
sent to the Veteran from the VAMC scheduling the examination is 
not in the claims file.  Accordingly, the Board finds that the 
Veteran has shown good cause for not reporting to the 
examination; therefore, a remand is necessary to afford the 
Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for an appropriate VA examination in order 
to determine the severity of the Veteran's 
left ankle disability.  The Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of the notification should be 
associated with the claims file, if 
possible.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

The examiner should indicate whether the 
Veteran has limitation of motion of the 
left ankle and, if so, whether the 
limitation of motion is considered 
moderate or marked.  If the ankle is 
ankylosed, the examiner should indicate 
the degree of plantar flexion or 
dorsiflexion, and whether there is any 
abduction, adduction, inversion or 
eversion deformity.  If the subastragalar 
or tarsal joint is ankylosed, the examiner 
should state whether it is in good weight- 
bearing position or poor weight-bearing 
position.  If there is malunion of the os 
calcis or astragalus, the examiner should 
indicate if it is a moderate or marked 
deformity.  Finally, the examiner should 
state whether there has been an 
astragalectomy.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
in the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth in 
the examination report.

2.  The AMC/RO should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case to the 
Veteran and his representative, and they 
should be given an opportunity to respond 
before the appeal is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


